Citation Nr: 1647905	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to July 31, 2014, and 20 percent thereafter. 

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to July 31, 2014, and 20 percent thereafter.

3.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease (DJD) and residual scar of the left knee status post total knee replacement.

4.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2014 letter, the Veteran withdrew his request for a Board videoconference hearing.

In its May 2013 rating decision, the RO increased the rating for the Veteran's service-connected peripheral neuropathy of the left and right lower extremities to 10 percent, effective February 19, 2009.  Subsequently, in its October 2015 rating decision, the RO increased the rating for the Veteran's service-connected peripheral neuropathy of the left and right lower extremities to 20 percent, effective July 31, 2014.  However, as the awards do not represent a total grant of benefits sought on appeal, the claims for increase evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Peripheral Neuropathy 

In its May 2013 rating decision, the RO increased the rating for the Veteran's service-connected peripheral neuropathy of the left and right lower extremities to 10 percent, effective February 19, 2009.  The Veteran's peripheral neuropathy of the right lower extremity was rated under Diagnostic Code 8725 and the peripheral neuropathy of the left lower extremity was rated under Diagnostic Code 8625.  38 C.F.R. § 4.124a (2015).  The codes address the posterior tibial nerve.  Id.  Subsequently, in its October 2015 rating decision, the RO increased the rating for the Veteran's service-connected peripheral neuropathy of the left and right lower extremities to 20 percent, effective July 31, 2014.  These increases were granted under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Diagnostic Code 8520 addresses impairment of the sciatic nerve.  Id.  

In July 2014, the Veteran underwent his most recent VA examination to determine the severity of the peripheral neuropathy of his bilateral lower extremities.  The VA examiner determined that the Veteran had moderate incomplete paralysis of the left and right sciatic nerve, but did not address any impairment caused to the posterior tibial nerve.  Based upon the forgoing, the Board finds that the July 2014 VA examination is inadequate because it does not address the previously rated impairment of the posterior tibial nerve.  Both nerves must be considered during the applicable appeal period.

Left Knee 

A recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development of the Veteran's claim for an increased evaluation for his left knee disability.  Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
The Court provided a precedential finding that the final sentence of 38 C.F.R. 
§ 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in July 2014 and the examination dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claim can be addressed on the merits.  Id.

Type II Diabetes Mellitus 

In a December 2009 rating decision, the AOJ granted service connection for type II diabetes mellitus with peripheral neuropathy and erectile dysfunction and assigned a 20 percent evaluation, effective February 19, 2009, under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2015).

Diabetes mellitus requiring insulin, a restricted diet, and regulation of activities is rated 40 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.  As defined in Diagnostic Code 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

In July 2014, the Veteran underwent his most recent VA examination to determine the severity of his type II diabetes mellitus.  The VA examiner indicated that the Veteran's regulation of activities was part of the medical management of his type II diabetes mellitus.  However, the VA examiner explained that the Veteran's neuropathy limited his prolonged walking.  The Veteran is currently in receipt of separate disability ratings for his service-connected peripheral neuropathy and the neuropathy is not included in the diabetes mellitus rating.  Based on the forgoing, the Board finds that clarification is required to determine whether the Veteran's type II diabetes mellitus requires regulation of activities or if the Veteran's ability to walk is limited solely to his service-connected peripheral neuropathy.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the severity of his type II diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his peripheral neuropathy of the right and left lower extremities.  The VA examiner is specifically asked to address the impairment of the Veteran's sciatic and posterior tibial nerves.  In so doing, the examiner should distinguish, if possible, any symptomatology attributable to each nerve.  If the examiner is unable to distinguish the symptoms attributed to each nerve, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected left knee disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the left knee since 2009, based on the findings that are otherwise available.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected left knee disability is worse than shown on some prior examinations.  The examiner should provide, to the extent possible, a retrospective medical opinion with respect to the severity of the Veteran's service-connected left knee disability since 2009, based on the findings that are otherwise available.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the functional impairment of the left knee since 2009, based on the findings that are otherwise available.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected type II diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The VA examiner is asked to specifically address whether regulation of activities is part of the medical management of the Veteran's type II diabetes mellitus.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If any benefit remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



